DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-25 and 27-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarara et al. (US 2002/0177541 A1).
Regarding claims 23, 27 and 29,  Tarara teaches a solid detergent cleaning composition (abstract, 0001-3) comprising alkaline sources such as sodium carbonate, sodium bicarbonate and silicate; [0010-11, 0014, 0099], phosphonates; [0036, 0039, 0041],  enzymes such as cellulose, lipase and protease; [0012, 0052]. The amino-phosphonate is trimethanolamine phosphonic acid (and salt, via presence of carbonate and bicarbonate) or amino-tri(methylphosphonic acid) namely ATMP; [0036, 0041, formula below], as identically disclosed by applicant’s disclosure; [PGPb: Table 3].  Furthermore, Tarara teaches variety of phosphonic acid derivatives including 1-hydroxyhylidene-1,1-diphosphonic acid (HEDP or DEQUEST 20210 as identically disclosed by applicant in PgPub; 283); [102, 104] with the formula of;
                                          
    PNG
    media_image1.png
    284
    316
    media_image1.png
    Greyscale

as it reads on instantly claimed limitations, along with corresponding salts obtained from the reaction(s) with the amines such as mono, di, tri or tetra-ethanolamine(s); [104-105], thus anticipating the instant limitations.  Note that (claim 27) the claimed components are indeed the cause of stabilization of enzymes (a method of stabilization) as Tarara clearly teaches this fact; [12, 24, 29].  
Regarding claims 24-25, 28 and 30-31,  Tarara teaches that the composition is made by extrusion process; [0045], in tablet or block forms; [0016], which is a multiuse detergent; [0051-53, 0126].  Tarara teaches (claim 30) the amount of carbonate as 30-50 w%; [0026], amount of bicarbonate as 1-30 w%; [0027], and the ratio of carbonate to bicarbonate in the range of 1:1 to 2:1 which is well within the claimed range; [0132: table 1].  The composition (claim 31) comprises builder, chelating agent(s); [11],  and surfactants such as nonionic and cationic; [0110].  
	Regarding claims 32-34,  Tarara teaches that composition comprises phosphonate (amino) at 1-30 w%; [0041], enzyme of 1-30 w%; [0054], and alkaline source in the amount of 25-80 w%; [0041: Table].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Tarara et al. (US 2002/0177541 A1), as set forth above for claim 1.
Regarding claim 35,  Tarara does not teach the instantly claimed growth exponent of less than 3%.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents (enzyme, phosphonate, carbonate, bicarbonate), in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. growth exponent of less than 3%, would expectedly be achieved by a composition with all the claimed ingredients (enzyme, phosphonate, carbonate, bicarbonate …..).  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 23-25 and 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-9, 15 and 19-21 of U.S. Patent No. US 11,021,680 B2in view of Tarara et al. (US 2002/0177541 A1). 
Claim 23 and 35 corresponds to claim 1 of US patent …680 B2 wherein the claim 1 of 680 B2 comprises the instant claim 1’s limitation identically, wherein the claims have the same scopes.  Claim 1 of patent “..680” does not, expressly, teach that the amine phosphonate is product of  formula in the instant claim 23 with an amine.  However, the analogous art of Tarara teaches this very limitation; [104The claimed amine-phosphonate are an obvious product of amines with the instantly claimed methyl phosphonate as taught by Tarara.  Please see the rejection of claims 23 and 27 above.
Claims 24, 25 and 28 correspond to claims 2, 3 and 4 of US patent …680 B2 wherein they are identical in scope.
Claim 29-30 and 31 corresponds to claims 8-9 and 15 of US patent …680 B2 wherein they are identical in scope.
Claim 32-34 correspond to claims 19-21 of US patent …680 B2 wherein they are identical in scope.


                                      Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.
                                            
                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/09/03

/LIAM J HEINCER/Primary Examiner, Art Unit 1767